Citation Nr: 0931467	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  94-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
myositis of the lumbar spine with degenerative joint disease 
(DJD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that in part, denied a higher 
evaluation for myositis of the lumbar spine with DJD.  By a 
Board decision entered in October 1996, the Board granted 
service connection for a psychiatric disability that was on 
appeal, thereby removing that issue from appellate status.  
The lumbar spine claim was remanded for further evidentiary 
development.

Thereafter, this case was remanded again by the Board in 
December 2000, which also remanded another appealed issue 
regarding entitlement to an initial rating in excess of 70 
percent disabling for schizophrenia, with both issues 
remanded to afford the Veteran due process.

After the matter was returned to the Board again, the Board 
disposed of the schizophrenia issue and remanded the lumbar 
spine issue again to request further development to address 
an intertwined issue of entitlement to service connection for 
residuals of a L1 fracture and bilateral L4 radiculopathy.  
After completion of the development, the RO in a June 2005 
rating decision, denied the intertwined service connection 
issue.  The Board remanded this matter again in November 
2006.

After the case was returned to the Board, the Board in a 
March 2008 decision denied the claim.  The Veteran appealed 
this matter to the United States Court of Appeals for 
Veterans claim (Court), which granted a Joint Motion for 
Remand in March 2009.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The aforementioned Joint Remand determined that the Board 
failed to provide adequate reasons and bases for its March 
2008 decision, when it did not discuss favorable evidence in 
the form of a January 2003 private medical report which 
contained an opinion linking the Veteran's L1 compression 
fracture and radiculopathy down both legs to his service-
connected lumbar myositis.  The matter was remanded to the 
Board to properly address this opinion in its discussion 
about why the Veteran was not entitled to an increased rating 
in excess of 20 percent disabling for the myositis.  

In addition, subsequent to the granting of this Joint Remand, 
the Veteran's attorney in July 2009 submitted a written 
argument contending that the February 2007 VA examination was 
noncompliant with the Board's November 2006 remand, which 
called for both orthopedic and neurological evaluations.  
Specifically, it was argued that a single examination was 
conducted and the examination report did not clearly indicate 
whether the examiner was an orthopedist, a neurologist or 
general practitioner.  The attorney further argued that the 
examination was not adequate as the examiner did not address 
an opinion as to the degree which pain could significantly 
limit functional ability during flare-ups or on use.  The 
attorney has specifically requested another examination be 
conducted to include orthopedic and neurological examinations 
by the appropriate specialists.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The attorney has further argued that the neurological 
complaints from the January 2003 private medical report be 
considered part of the service-connected lumbar spine 
disorder and also has requested consideration of staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the foregoing, the Board finds that another 
examination is necessary to properly address the Veteran's 
attorney's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA orthopedic examination, by the 
appropriate specialist, in order to 
determine the nature and severity of his 
service-connected myositis of the lumbar 
spine with DJD.  The examiner should be 
provided with the Veteran's claims folder 
and a copy of this Remand and should 
review the Veteran's medical history prior 
to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The examiner 
should specifically comment on all 
manifestations and symptoms produced by 
the service- connected disability in 
conjunction with the AMIE criteria.  The 
examiner must detail what orthopedic 
symptoms and manifestations are related to 
the Veteran's service-connected myositis 
of the lumbar spine with DJD and if 
possible, separate the service-connected 
manifestations from any orthopedic 
manifestations that result from the 
nonservice-connected L1 fracture 
disability with bilateral L4 
radiculopathy.  Readings should be 
obtained concerning the Veteran's range of 
motion of the lunbar spine and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the lumbar 
spine.  Additionally, the examiner should 
be requested to determine whether the 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The orthopedic examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.  The claims folder and this 
Remand must be made available to the 
examiner for review prior to the 
examination.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  It is requested that the 
results of the examination be typed and 
included in the claims folder for review.

2.  The AOJ should schedule the Veteran 
for a VA neurological examination, by the 
appropriate specialist, in order to 
determine the nature and severity of his 
service-connected myositis of the lumbar 
spine with DJD .  The examiner should be 
provided with the Veteran's claims folder 
and a copy of this Remand and should 
review the Veteran's medical history prior 
to conducting the examination.  Any 
neurological tests and studies deemed 
necessary should be accomplished at this 
time.  The examiner should specifically 
comment on all manifestations and symptoms 
produced by the service-connected 
disability.  The doctor must detail what 
neurological symptoms and manifestations 
are related to the Veteran's service-
connected myositis of the lumbar spine 
with DJD and if possible, separate the 
service-connected manifestations from any 
neurological manifestations that result 
from the nonservice-connected L1 fracture 
disability with bilateral L4 
radiculopathy.  If the neurological 
examiner determines that the Veteran is 
now suffering from an intervertebral disc 
syndrome of the lumbar segment of the 
spine as a result of the service-connected 
myositis with DJD, the examiner should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well as 
comment on any related chronic 
neurological manifestations.  All 
pertinent neurological pathology of the 
Veteran's service-connected myositis of 
the lumbar spine with DJD found on 
examination should be noted in the report 
of the evaluation, in conjunction with the 
AMIE criteria.  If the intervertebral disc 
syndrome is solely attributable to the 
nonservice-connected L1 fracture and L4 
radiculopathy, the examiner should so 
state.  Comments should also be provided 
as to whether the Veteran experiences 
symptoms compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, muscle 
spasms, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  If the examiner is 
unable to separate the symptoms of the 
service-connected myositis of the lumbar 
spine with DJD from the nonservice-
connected L1 fracture and L4 
radiculopathy, the examiner should so 
state.  The claims folder and this Remand 
must be made available to the examiner for 
review prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  It 
is requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The AOJ should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the AOJ should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to cooperate by reporting for examination without 
good cause may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




